UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (92.2%) (a) Shares Value Automobiles (3.6%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 52,034 $743,282 Toyota Motor Corp. (Japan) 10,200 632,738 Beverages (2.0%) Anheuser-Busch InBev SA/NV (Belgium) 5,937 764,960 Building products (1.7%) Fortune Brands Home & Security, Inc. 11,758 646,337 Chemicals (2.4%) Sherwin-Williams Co. (The) 3,251 897,504 Diversified consumer services (0.1%) ITT Educational Services, Inc. (NON) (S) 9,077 31,316 Food and staples retail (0.9%) Seven & i Holdings Co., Ltd. (Japan) 7,900 354,525 Food products (8.7%) Associated British Foods PLC (United Kingdom) 16,937 904,542 JM Smucker Co. (The) 5,226 633,339 Kerry Group PLC Class A (Ireland) 4,376 353,186 Nestle SA (Switzerland) 11,916 884,275 Pinnacle Foods, Inc. 11,491 500,318 Hotels, restaurants, and leisure (13.8%) Compass Group PLC (United Kingdom) 53,964 937,915 Hilton Worldwide Holdings, Inc. 47,298 1,098,260 Lindblad Expeditions Holdings, Inc. (NON) 36,604 403,742 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 49,035 796,819 Penn National Gaming, Inc. (NON) 45,616 727,575 Restaurant Brands International LP (Units) (Canada) 71 2,626 Restaurant Brands International, Inc. (Canada) 19,795 724,299 Wynn Resorts, Ltd. (S) 8,574 538,190 Household durables (0.8%) Coway Co., Ltd. (South Korea) 4,397 320,963 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 3,288 373,448 Internet and catalog retail (10.7%) Amazon.com, Inc. (NON) 3,380 2,247,024 Ctrip.com International, Ltd. ADR (China) (NON) (S) 6,930 741,579 Priceline Group, Inc. (The) (NON) 850 1,061,523 Media (11.7%) Charter Communications, Inc. Class A (NON) (S) 4,193 785,600 Discovery Communications, Inc. Class A (NON) (S) 25,543 795,409 DISH Network Corp. Class A (NON) 7,807 489,577 Liberty Global PLC Ser. C (United Kingdom) (NON) 23,695 971,495 Rightmove PLC (United Kingdom) 10,996 662,608 WPP PLC (United Kingdom) 30,278 699,986 Multiline retail (1.8%) Macy's, Inc. 17,285 675,498 Personal products (6.9%) Coty, Inc. Class A 52,585 1,460,811 Edgewell Personal Care Co. 14,188 1,142,134 Real estate investment trusts (REITs) (3.9%) American Tower Corp. 7,650 760,257 Gaming and Leisure Properties, Inc. 25,956 705,744 Real estate management and development (3.9%) RE/MAX Holdings, Inc. Class A 39,632 1,486,596 Software (1.6%) Nintendo Co., Ltd. (Japan) 3,900 599,551 Specialty retail (7.6%) Bed Bath & Beyond, Inc. (NON) 4,124 224,840 CarMax, Inc. (NON) 12,749 730,518 Michaels Cos., Inc. (The) (NON) 36,341 807,134 Tile Shop Holdings, Inc. (NON) (S) 31,655 536,236 TJX Cos., Inc. (The) 7,879 556,257 Textiles, apparel, and luxury goods (4.0%) Luxottica Group SpA (Italy) 5,217 348,911 Michael Kors Holdings, Ltd. (NON) 9,114 392,084 Moncler SpA (Italy) 25,281 385,167 Tumi Holdings, Inc. (NON) 20,902 369,129 Tobacco (5.1%) Imperial Tobacco Group PLC (United Kingdom) 10,861 586,916 Japan Tobacco, Inc. (Japan) 10,500 376,625 Philip Morris International, Inc. 10,838 947,133 Total common stocks (cost $31,526,468) SHORT-TERM INVESTMENTS (16.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.27% (d) Shares 3,485,350 $3,485,350 Putnam Short Term Investment Fund 0.16% (AFF) Shares 2,715,526 2,715,526 U.S. Treasury Bills 0.07%, April 14, 2016 $11,000 10,997 Total short-term investments (cost $6,211,873) TOTAL INVESTMENTS Total investments (cost $37,738,341) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $10,560,295) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 12/16/15 $95,488 $97,053 $(1,565) British Pound Sell 12/16/15 95,488 97,346 1,858 Euro Buy 12/16/15 113,515 114,038 (523) Euro Sell 12/16/15 113,515 113,894 379 Barclays Bank PLC Canadian Dollar Sell 1/20/16 122,579 122,391 (188) Euro Buy 12/16/15 337,057 363,061 (26,004) Hong Kong Dollar Sell 2/17/16 400,115 400,240 125 Japanese Yen Buy 2/17/16 739,272 750,051 (10,779) Singapore Dollar Buy 2/17/16 73,320 73,818 (498) Swiss Franc Buy 12/16/15 143,785 148,033 (4,248) Citibank, N.A. Danish Krone Buy 12/16/15 64,657 68,118 (3,461) Euro Buy 12/16/15 160,443 171,944 (11,501) Euro Sell 12/16/15 160,443 160,990 547 Credit Suisse International Australian Dollar Buy 1/20/16 187,630 182,440 5,190 British Pound Buy 12/16/15 90,668 92,144 (1,476) British Pound Sell 12/16/15 90,668 92,440 1,772 Euro Buy 12/16/15 281,462 301,665 (20,203) Japanese Yen Buy 2/17/16 67,903 69,328 (1,425) Swedish Krona Buy 12/16/15 66,851 69,434 (2,583) Swiss Franc Buy 12/16/15 100,299 106,243 (5,944) Deutsche Bank AG British Pound Sell 12/16/15 388,278 392,601 4,323 Canadian Dollar Buy 1/20/16 35,793 36,110 (317) Euro Buy 12/16/15 349,000 362,127 (13,127) HSBC Bank USA, National Association British Pound Sell 12/16/15 294,145 298,930 4,785 Canadian Dollar Sell 1/20/16 48,448 48,877 429 Euro Buy 12/16/15 358,301 359,513 (1,212) Euro Sell 12/16/15 358,301 377,639 19,338 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/20/16 123,716 120,307 3,409 British Pound Sell 12/16/15 25,303 25,163 (140) Euro Buy 12/16/15 5,179 5,550 (371) Euro Sell 12/16/15 5,179 5,197 18 Japanese Yen Buy 2/17/16 476,963 484,306 (7,343) Swedish Krona Buy 12/16/15 96,686 98,086 (1,400) Swiss Franc Buy 12/16/15 104,677 110,970 (6,293) State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 61,966 62,058 (92) British Pound Sell 12/16/15 637,992 642,367 4,375 Euro Buy 12/16/15 511,134 547,144 (36,010) Hong Kong Dollar Sell 2/17/16 222,044 222,117 73 Japanese Yen Buy 2/17/16 266,540 272,143 (5,603) Swedish Krona Buy 12/16/15 233,151 242,292 (9,141) Swiss Franc Buy 12/16/15 135,613 140,613 (5,000) UBS AG British Pound Sell 12/16/15 231,490 235,887 4,397 Euro Buy 12/16/15 296,999 318,339 (21,340) Swiss Franc Buy 12/16/15 185,422 197,794 (12,372) WestPac Banking Corp. Euro Buy 12/16/15 669,463 714,505 (45,042) Japanese Yen Buy 2/17/16 632,101 644,989 (12,888) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 4,854 $— 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks $(35,018) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $37,761,547. (b) The aggregate identified cost on a tax basis is $37,948,723, resulting in gross unrealized appreciation and depreciation of $5,603,601 and $2,523,950, respectively, or net unrealized appreciation of $3,079,651. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $2,074,654 $4,680,025 $4,039,153 $1,038 $2,715,526 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,485,350, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,453,724. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $265,793 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.9% United Kingdom 14.7 Japan 5.3 Switzerland 2.4 Hong Kong 2.1 Belgium 2.0 China 2.0 Italy 2.0 Canada 1.8 Germany 1.0 Ireland 0.9 South Korea 0.9 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $275,578 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $19,484,599 $953,701 $— Consumer staples 8,551,062 731,150 — Financials 2,952,597 — — Industrials 646,337 — — Information technology — 599,551 — Materials 897,504 — — Total common stocks — Short-term investments 2,715,526 3,496,347 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(217,071) $— Total return swap contracts — (35,018) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $51,018 $268,089 Equity contracts — 35,018 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$11,600,000 OTC total return swap contracts (notional)$550,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— $— Forward currency contracts# 2,237 125 547 6,962 4,323 24,552 3,427 4,448 4,397 — 51,018 Total Assets $2,237 $125 $547 $6,962 $4,323 $24,552 $3,427 $4,448 $4,397 $— $51,018 Liabilities: OTC Total return swap contracts*# $— $— $— $— $— $— $35,018 $— $— $— $35,018 Forward currency contracts# 2,088 41,717 14,962 31,631 13,444 1,212 15,547 55,846 33,712 57,930 268,089 Total Liabilities $2,088 $41,717 $14,962 $31,631 $13,444 $1,212 $50,565 $55,846 $33,712 $57,930 $303,107 Total Financial and Derivative Net Assets $149 $(41,592) $(14,415) $(24,669) $(9,121) $23,340 $(47,138) $(51,398) $(29,315) $(57,930) $(252,089) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $149 $(41,592) $(14,415) $(24,669) $(9,121) $23,340 $(47,138) $(51,398) $(29,315) $(57,930) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
